Name: Commission Regulation (EEC) No 2821/78 of 30 November 1978 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 78 Official Journal of the European Communities No L 334/61 COMMISSION REGULATION (EEC) No 2821/78 of 30 November 1978 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (6), as last amended by Regula ­ tion (EEC) No 2523/78 ; whereas the skimmed-milk powder, which was produced in 1977, must fulfil the requirements in force at that time under Regulation (EEC) No 1108/68 (7), as last amended by Regulation (EEC) No 1457/75 (8); Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 7 (5) and 28 thereof, Whereas it is appropriate that the skimmed-milk powder should be transferred in lots determined by reference to the recipient storage depots designated by the Italian intervention agency ; whereas the said storage depots must fulfil the conditions laid down in Article 7 of Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed ­ milk powder (9) ;Having regard to Council Regulation (EEC) No1763/78 of 25 July 1978 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), and in particular Article 1 (3) thereof, Whereas, in order that the most economical means ofcarrying out the operation may be ascertained, the transport of the skimmed-milk powder to Italy should be put up for tender ; whereas the location and destina ­ tion of the lots of skimmed-milk powder should be notified to interested parties in the Annex to this Regulation ; Whereas under Regulation (EEC) No 1763/78 , 100 000 tonnes of skimmed-milk powder held by the intervention agencies of other Member States have been made available to the Italian intervention agency for use as feed for pigs and poultry in Italy and must be taken over before 1 January 1980 ; whereas detailed rules for the implementation of this measure should be laid down and provision made, as a first step, for the transfer of 40 000 tonnes of the powder ; Whereas, in accordance with the second indent of Article 2 of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (10), no monetary compensatory amounts should be applied to this transfer ; whereas, as regard the arrangements for dispatch, Articles 2 and 4 of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regula ­ tion (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency (n), as amended by Regulation (EEC) No 1 625/78 ( 12), apply ; Whereas the intervention agencies responsible for making available the skimmed-milk powder in ques ­ tion should be designated by reference to the stocks they hold ; whereas the German intervention agency hold stocks which fulfil the age requirements for their sale by the Italian intervention agency in accordance with Article 1 (2) of Regulation (EEC) No 1763/78 pursuant to Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skim ­ med-milk powder for use in feed for pigs and poultry (4), as last amended by Regulation (EEC) No 2523/78 (5), and Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (6) OJ No L 58, 3 . 3 . 1977, p. 16. (!) OJ No L 148, 28 . 6 . 1968, p. 13 . f2) OJ No L 204, 28 . 7. 1978 , p. 6. P) OJ No L 204, 28. 7. 1978 , p. 8 . (7) OJ No L 184, 29. 7 . 1968, p. 34. ( ») OJ No L 145, 6. 6 . 1975, p. 17. O OJ No L 84, 31 . 3 . 1978, p. 19 . ( 10) OJ No L 128, 24. 5 . 1977, p. 1 . ( ») OJ No L 189, 29. 7. 1977, p. 36.(&lt;) OJ No L 52, 24. 2. 1977, p. 19 . ( ®) OJ No L 301 , 28 . 10 . 1978 , p . 37 . ( 12) OJ No L 190, 13 . 7. 1978, p. 17. 1 . 12. 78No L 334/62 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Regulation (EEC) No 1763/78, the German intervention agency shall make available to the Italian intervention agency 40 000 tonnes of skimmed-milk powder bought in in accor ­ dance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage during 1977. 2. The Italian intervention agency shall transfer the skimmed-milk powder as follows :  20 000 tonnes before 15 February 1979,  20 000 tonnes before 1 April 1979 . 3 . The transfer of each lot specified in the Annex to this Regulation shall be effected from the places of storage and to the storage depots therein designated. 4. The German and Italian intervention agencies shall take the necessary measures to ensure compli ­ ance with the date agreed between them for the take ­ over of the skimmed-milk powder. 5. As regards the storage depots as referred to in paragraph 3 where the skimmed-milk powder is to be stored by the Italian intervention agency, Article 7 of Regulation (EEC) No 625/78 shall apply. Article 2 1 . The bags containing the skimmed-milk powder made available by the supplying intervention agency shall bear, in letters at least one centimetre high, the following words : 5 . The supplying Member State shall take the measures necessary to enable the controls referred to in paragraph 4 to be carried out before the products are taken over by the Italian intervention agency. Article 3 1 . The amount of the transport costs in respect of the lots referred to in Article 1 (3) shall be determined by the Italian intervention agency by means of a tendering procedure. Such costs shall include : (a) transport (excluding loading) from the loading plat ­ form of the supplying storage depot to the unloading platform of the recipient storage depot ; (b) unloading at the platform of the recipient storage depot ; (c) insurance of the goods, at their value as deter ­ mined on the basis of the intervention price for skimmed-milk powder, until the unloading referred to in (b). 2. Payment of the costs referred to in paragraph 1 shall be made within six weeks of the day on which the following documents are submitted to the Italian intervention agency : / (a) transport costs invoice ; (b) a certificate from each of the supplying storage depots declaring that the skimmed-milk powder has been taken over ; (c) a certificate from each of the recipient storage depots declaring that the skimmed-milk powder has been taken over ; (d) transport document ; (e) health certificate ; (f) copy of the insurance policy and, in the event of damage or loss, declarations in respect thereof and the documents enabling the Italian intervention agency to obtain compensation ; (g) customs document issued on definitive importa ­ tion into Italy of the skimmed-milk powder ; (h) Community transit document. 3 . The Italian intervention agency shall lay down the terms and conditions of the tendering procedure in accordance with the provisions of this Regulation. Such terms and conditions must provide in particular for the lodging of a security to guarantee fulfilment of the obligations arising from the award. They must also ensure equality of access and treat ­ ment for all prospective tenderers wherever they may be established in the Community. To this end the Italian intervention agency shall communicate to the other intervention agencies and to the Commission the text of the invitation to tender, of which notice shall be given in the Official Journal of the Euro ­ pean Communities at least eight days before the submission of tenders. 'Destinato alla denaturazione  Regolamenti (CEE) n . 368/77 e (CEE) n. 443/77.' 2. After checking the quantity, quality and pack ­ aging of the skimmed-milk powder, the Italian inter ­ vention agency shall take delivery of the goods, loaded on to a means of transport at the loading platform of the supplying intervention agency's storage depot, and shall thereupon assume responsibility for them. 3. On taking over the goods the representative of the Italian intervention agency shall be given : (a) a certificate drawn up by the supplying interven ­ tion agency, declaring that the product conforms to the requirements set out in the Annex to Regu ­ lation (EEC) No 1108/68 ; (b) a certificate drawn up by the German veterinary authorities declaring that the product conforms to health requirements. At the request of the Italian authorities a duplicate of this certificate shall be issued to accompany the deliveries. 4. The Italian authorities shall assume all the costs resulting directly or indirectly from health or quality controls carried out by them or at their request by the competent authorities in the supplying Member State . 1 . 12. 78 Official Journal of the European Communities No L 334/63 Article 4 The sale by the Italian intervention agency of the skimmed-milk powder transferred in accordance with this Regulation shall be carried out solely pursuant to Regulation (EEC) No 368/77 or (EEC) No 443/77. 4. Tenders submitted to the Italian intervention agency shall be made and accepted in Italian lira. 5. Each tender may relate to only one lot. 6. The contract for each lot shall be awarded to the tenderer having offered the most favourable terms. However, if the tenders submitted do not correspond to normal prices and costs, the invitation to tender in respect of the lot or lots concerned shall be cancelled. 7. The Italian authorities shall keep the Commis ­ sion informed as to the progress of the tendering procedure and shall immediately communicate the results both to the Commission and to the German intervention agency. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1978 . For the Commission Finn GUNDELACH Vice-President No L 334/64 Official Journal of the European Communities 1 . 12. 78 BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE PARTI I  TEIL I  PART I  PARTIE I  PARTE » I  DEEL I SkummetmÃ ¦lkspulver  overfÃ ¸rsel inden den 15 . februar 1979 Magermilchpulver  Transfer bis zum 15 . Februar 1979 durchzufÃ ¼hren Skimmed-milk powder  to be transferred before 15 February 1979 Lait Ã ©crÃ ©mÃ © en poudre  transfert Ã effectuer avant le 15 fÃ ©vrier 1979 Latte scremato in polvere  trasferimento da effettuarsi prima del 15 febbraio 1979 Magere-melkpoeder  overdracht dient vÃ ³Ã ³r 15 februari 1979 plaats te vinden Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot Entrepot de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot Entrepot de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding A 1 Bl 500 t 500 t H. Kirst KG BurgstraÃ e 8 5581 Irmenach Lager : Kastellaun 250 t : Vereinigte Landwarenkaufleute- Lagerland Postfach 202 509 8000 MÃ ¼nchen 2 Lager : Gerabronn 250 t : Andreas Schweyer KG Am Ladehof 4 8938 Buchloe Lager : Buchloe ja/yes/oui/sl ja/yes/oui/sÃ ¬ ja/yes/oui/sÃ ¬ Liquifarm GiÃ L. Da Vinci 19 Livorno Martini V. Emilia Budrio di Longiano (FO) Martini V. Emilia Budrio di Longiano (FO) ja/yes/oui/sÃ ¬ ja/yes/oui/sÃ ¬ ja/yes/oui/sÃ ¬ C 1 500 t Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns ja/yes/oui/sÃ ¬ Simem Castelplanio Scalo (AN) ja/yes/oui/sÃ ¬ D 1 500 t K. Strauchmann Weihersgrund 1 6442 Rothenburg/Fulda 1 Lager : Bebra ja/yes/oui/sÃ ¬ Zoodina Albano Albano S. Alessandro (BG) ja/yes/oui/sÃ ¬ E 1 1 000 t Gerhard Witts KupferstraÃ e 7 2950 Leer (Ostfriesland) Lager : Logabirum ja/yes/oui/sÃ ¬ Maga Benevagienna (CN) nej/nein/no/non/neen F 1 500 t 400 t : Hamelner Schiffahrt und Speicherei DankerserstraÃ e 26-29 3260 Rinteln Lager : Rinteln ja/yes/oui/sÃ ¬ Sav Viale Trento Rovereto (TN) nej/nein/no/non/neen Official Journal of the European Communities No L 334/651 . 12. 78 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding Gl 3 000 t 100 t : Union Schiffahrts- und Lagerhaus GmbH KÃ ¶nigstraÃ e 3 3000 Hannover 1 Lager : Fallingbostel 425 t : Trilag Postfach 181 309 5500 Trier-Hafen Lager : Trier-Hafen 200 t : Zimmermann-Isoliertechnik 5521 EchternacherbrÃ ¼ck Lager : EchternacherbrÃ ¼ck 225 t : Milch-Union-Hocheifel EGmbH 5541 Pronsfeld Lager : Pronsfeld 1 000 t : Mathias Keil &amp; SÃ ¶hne OHG 5541 NimhuscheidermÃ ¼hle Lager : SchÃ ¶necken 750 t : P.P. Cahensly LimburgerstraÃ e 6251 Offheim Lager : Offheim 200 t : Vereinigte Mineralquellen KlÃ ¶ss KG SchulstraÃ e 26-28 6368 Bad Vilbel Lager : Echzell ja/yes/oui/sl ja/yes/oui/sÃ ¬ nej / nein / no / non / neen nej / nein / no non / neen nej / nein / no/ non / neen nej/nein/no/ non / neen nej / nein / no / non / neen Sav Viale Trento Rovereto (TN) Aica Anzola Emilia (BO) Aica Anzola Emilia (BO) Aica Anzola Emilia (BO) Aica Anzola Emilia (BO) Aica Anzola Emilia (BO) Aica Anzola Emilia (BO) nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen 200 t : Lagerhaus Hungen GmbH TreburerstraÃ e 9 6082 Walldorf-MÃ ¶rfelden Lager : Hungen nej / nein / no / non / neen Aica Anzola Emilia (BO) nej / nein / no / non / neen H 1 500 t : Rhenus WTAG AG Postfach 2906 7100 Heilbronn Lager : Heilbronn ja/yes/oui/sl Mosa S. Zaccaria (RA) nej / nein / no / non / neen No L 334/66 Official Journal of the European Communities 1 . 12. 78 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot Entrepot de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding I 1 K 1 L 1 1 500 t 500 t 2 500 t 250 t : Rhenania Westkai 19 7000 Stuttgart 60 Lager : Erlin 200 t : Rhenania HafenstraÃ e 71-77 7100 Heilbronn Lager : Heilbronn 200 t : Rhenus WTAG AG Postfach 2 906 7100 Heilbronn Lager : Heilbronn 725 t : Viktor Seifert Sped . Gattinger StraÃ e 11 8700 WÃ ¼rzburg Lager : WÃ ¼rzburg-Rittershausen 125 t : Rhenus WTAG AG Postfach 1 926 6800 Mannheim Lager : Mannheim 325 t : Union Schiffahrts- und Lagerhaus GmbH KÃ ¶nigstraÃ e 3 3000 Hannover 1 Lager : Hannover-Nordhafen 175 t : Hubert Butterwegge DaseburgerstraÃ e 16 3531 DÃ ¶ssel Lager : Warburg-DÃ ¶ssel 550 t : Milchwerk Paderborn-Rimbeck EG BenhauserstraÃ e 18 4790 Paderborn Lager : Rimbeck 225 t : nej / nein / no / non / neen ja / yes / oui / sÃ ¬ ja / yes / oui / sÃ ¬ nej / nein / no / non / neen nej / nein / no / non / neen ja / yes / oui / sÃ ¬ nej / nein / no / non / neen ja / yes / oui / sÃ ¬ Mosa S. Zaccaria (RA) Mosa S. Zaccaria (RA) Mosa S. Zaccaria (RA) Mosa S. Zaccaria (RA) Mosa S. Zaccaria (RA) Starzoo V. Piangipane Russi (RA) Starzoo V. Piangipane Russi (RA) Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen Molkerei Altmorschen BahnhofstraÃ e 12 3509 Altmorschen/Melsungen Lager : Bebra nej / nein / no / non / neen Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen 1 . 12. 78 Official Journal of the European Communities No L 334/67 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding Ml N 1 Ol PI 500 t 1 000 t 1 000 t 2000 t 750 t : K. Strauchmann Weihersgrund 1 6442 Rothenburg/Fulda 1 Lager : Bebra 800 t : Lagerhaus Hungen GmbH TreburerstraÃ e 8 6082 Walldorf-MÃ ¶rfelden Lager : Hungen 175 t KrÃ ¶ll &amp; Brandenbusch Niddaer StraÃ e 46 6303 Hungen 1 Lager : Hungen Rhenania Am Westkai 19 7000 Stuttgart 60 Lager : Backnang Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns 550 t : Bernhard Pflug GmbH HellingrottstraÃ e 27-29 4832 WiedenbrÃ ¼ck Lager : WiedenbrÃ ¼ck 450 t : BÃ ¤uerl. Bezugs- und Absatzgenossenschaft Paderborn EG NordstraÃ e 31 4790 Paderborn Lager : Paderborn 600 t : Wilhelm Nagel BaidurstraÃ e 72 4270 Dorsten 21 Lager : Dorsten 175 t : Rhenus WTAG AG Robert-Frese-StraÃ e 11 5830 Schwelm Lager : Schwelm (Loh) ja / yes / oui / sÃ ¬ nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen ja / yes / oui / sÃ ¬ nej / nein / no / non / neen ja / yes / oui / sÃ ¬ ja / yes / oui / sÃ ¬ ja / yes / oui / sÃ ¬ Starzoo II Tr. Classicana Porto S. Vitale Ravenna Starzoo II Tr. Classicana Porto S. Vitale Ravenna Starzoo II Tr. Classicana Porto S. Vitale Ravenna Molino V. Molinaccio S. Pancrazio (RA) Molino V. Darsena Porto S. Vitale Ravenna Snipaa V. del Commercio 28 Carpi (MO) Snipaa V. del Commercio 28 Carpi (MO) Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria Di Mugnano (MO) nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen No L 334/68 Official Journal of the European Communities 1 . 12. 78 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding Qi R 1 SI T 1 600 t 300 t 1 000 t 300 t 425 t : Hermann Bergmann KG WindmÃ ¼hlenberg 1 4712 Werne Lager : Warstein 2 625 t : Hemfort GmbH &amp; Co. KG PixelerstraÃ e 49 4840 Rheda-WiedenbrÃ ¼ck Lager : Rheda-PixelerstraÃ e 175 t : Bernhard Pflug GmbH HellingrottstraÃ e 27-29 4832 WiedenbrÃ ¼ck Lager : WiedenbrÃ ¼ck 500 t : Heinz GmbH Neue IndustriestraÃ e 1-3 8052 Moosburg Lager : Moosburg 100 t : GebrÃ ¼der Ansorge WiesenstraÃ e 6 8950 Kaufbeuren/Neugablonz Lager : Buchloe Max Roth &amp; Co. MÃ ¼hlstraÃ e 24 8949 Pfaffenhausen Lager : Pfaffenhausen Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns 200 t : Marianne Kopp MÃ ¼hltal 7 8951 Darching Lager : MÃ ¼hltal 100 t : GebrÃ ¼der Ansorge WiesenstraÃ e 6 8950 Kaufbeuren/Neugablonz Lager : Buchloe nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non /neen nej / nein / no / non / neen ja / yes / oui / sÃ ¬ nej / nein / no / non / neen nej / nein / no / non / neen Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria di Mugnano (MO) Arsol V. di Sotto 72 A Campi Bisanzio (FI) Arsol V. di Sotto 72 A . Campi Bisanzio (FI) Arsol V. Protche 6/2 Prato (FI) Arsol V. del Colle 95 Calenzano (FI) Arsol V. Bechi 6 Castello (FI) Arsol V. Bechi 6 Castello (FI) nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen 1 . 12. 78 No L 334/69Official Journal of the European Communities Parti Partie Consignment Lot MÃ ¦ngde Menge Quantity QuantitÃ © Afgangslager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Partita Quantitativo Magazzino di partenza Raccordoferroviario Magazzino di destinazione Raccordo ferroviario Partij Hoeveelheid Opslagplaats van vertrek Spoorweg ­verbinding Opslagplaats van bestemming Spoorwegverbinding U 1 VI 900 t 900 t Rhenania Am Westkai 19 7000 Stuttgart 60 Lager : Wimmental 225 t : Dachser Spedition GmbH Postfach 1 346 8940 Memmingen Lager : Memmingen 100 t : Rhenania Am Westkai 19 7000 Stuttgart 60 Lager : Wimmental 450 t : Molkerei Zentrale SÃ ¼dwest EG KeplerstraÃ e 5 7500 Karlsruhe 21 Lager : Karlsruhe 125 t : Rhenania HafenstraÃ e 12 7640 Kehl (Rhein) Lager : Kehl nej / nein / no / non / neen ja / yes / oui / sÃ ¬ nej / nein / no / non / neen nej / nein / no / non / neen ja / yes / oui / sÃ ¬ Arsol Rucellai  Roma Arsol V. Porto Galata Civitavecchia Arsol V. Porto Galata Civitavecchia Arsol V. Porto Galata Civitavecchia Arsol V. Porto Galata Civitavecchia nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen No L 334/70 Official Journal of the European Communities 1 . 12. 78 PARTI II  TEIL II  PART II  PARTIE II  PARTE II  DEEL II SkummetmÃ ¦lkspulver  overfÃ ¸rsel inden den 1 , april 1979 Magermilchpulver  Transfer bis zum 1 . April 1979 durchzufÃ ¼hren Skimmed-milk powder  to be transferred before 1 April 1979 Lait Ã ©crÃ ©mÃ © en poudre  transfert Ã effectuer avant le 1 « avril 1979 Latte scremato in polvere  trasferimento da effettuarsi prima del 1 ° aprile 1979 Magere-melkpoeder  overdracht dient vÃ ³Ã ³r 1 april 1979 plaats te vinden Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangstager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding Al 500 t H. Kirst KG BurgstraÃ e 8 5581 Irmenach Lager : Kastellaun ja / yes / oui / sÃ ¬ Liquifarm GiÃ L. Da Vinci 19 Livorno ja / yes / oui / sÃ ¬ B 2 500 t Rhenus WTAG AG Postfach 2906 7100 Heilbronn Lager : Heilbronn ja / yes / oui / sÃ ¬ Martini V. Emilia ' Budrio di Longiano (FO) ja / yes / oui / sÃ ¬ C 2 500 t Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns ja / yes / oui / sÃ ¬ Simem Castelplanio Scalo (AN) ja / yes / oui / sÃ ¬ D 2 500 t K. Strauchmann Weihersgrund 1 6442 Rothenbrug/Fulda 1 Lager : Bebra ja / yes / oui / sÃ ¬ Zoodina Albano Albano S. Alessandro (BG) ja / yes / oui / sÃ ¬ E 2 1 000 t Gerhard Witts KupferstraÃ e 7 2950 Leer (Ostfriesland) Lager : Logabirum ja / yes / oui / sÃ ¬ Maga Benevagienna (CN) nej / nein / no / non / neen F 2 500 t P.P. Cahensly LimburgerstraÃ e 6251 Offheim Lager : Offheim nej / nein / no / non / neen Sav Viale Trento Rovereto (TN) nej / nein / no / non / neen G 2 3 000 t 600 t : Wilhelm Nagel BaidurstraÃ e 72 4270 Dorsten 21 Lager : Dorsten ja / yes / oui / sÃ ¬ Aica Anzola Emilia (BO) nej / nein / no / non / neen 425 t : Hermann Bergnann KG WindmÃ ¼hlenberg 1 4712 Werne Lager : Warstein 2 nej / nein / no / non / neen Aica Anzola Emilia (BO) nej / nein / no / non / neen 1 . 12. 78 Official Journal of the European Communities No L 334/71 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot Entrepot de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding 625 t Hemfort GmbH &amp; Co. KG PixelerstraÃ e 49 4840 Rheda-WiedenbrÃ ¼ck Lager : Rheda  PixelerstraÃ e nej / nein / no / non / neen Aica Anzola Emilia (BO) nej / nein / no / non / neen 725 t : Bernhard Pflug GmbH HellingrottstraÃ e 27-29 4832 WiedenbrÃ ¼ck Lager : WiedenbrÃ ¼ck nej / nein / no non / neen Aica Anzola Emilia (BO) nej / nein / no / non / neen 400 t : Hamelner Schiffahrt und Speicherei DankerserstraÃ e 26-29 3260 Rinteln Lager : Rinteln ja / yes / oui / sÃ ¬ Aica Anzola Emilia (BO) nej / nein / no / non / neen 225 t : Union Schiffahrts- und Lagerhaus GmbH KÃ ¶nigstraÃ e 3 3000 Hannover 1 Lager : Hannover-Nordhafen ja / yes / oui / sÃ ¬ Aica Anzola Emilia (BO) nej / nein / no / non / neen H 2 500 t Lagerhaus Hungen GmbH TreburerstraÃ e 9 6082 Walldorf-Moerfelden Lager : Hungen nej / nein / no / non / neen Mosa VA. Squero 54 Ravenna nej / nein / no / non / neen 12 1 500 t 600 t : Viktor Seifert Sped. Gattinger StraÃ e 1 1 8700 WÃ ¼zburg Lager : WÃ ¼rzburg-Rittershausen nej / nein / no / non / neen Mosa S. Zaccaria (RA) nej / nein / no / non / neen 200 t : Rhenus WTAG AG Postfach 2906 7100 Heilbronn Lager : Heilbronn ja / yes / oui / si Mosa S. Zaccaria (RA) nej / nein / no / non / neen 250 t : Rhenania Westkai 19 7000 Stuttgart 60 Lager : Erlin nej / nein / no / non / neen Mosa S. Zaccaria (RA) nej / nein / no / non / neen 450 t : Molkerei Zentrale SÃ ¼dwest EG KeplerstraÃ e 5 7500 Karlsruhe 21 Lager : Karlsruhe nej / nein / no / non / neen Mosa S. Zaccaria (RA) nej / nein / no / non / neen No L 334/72 Official Journal of the European Communities 1 . 12. 78 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding K 2 500 t Lagerhaus Hungen GmbH TreburgerstraÃ e 9 6082 Walldorf-MÃ ¶rfelden Lager : Hungen nej / nein / no / non / neen Starzoo V. Piangipane Russi (RA) nej / nein / no / non / neen L 2 2 500 t 450 t : Union Schiffahrts- und Lagerhaus GmbH KÃ ¶nigstraÃ e 3 3000 Hannover 1 Lager : Hannover-Nordhafen ja / yes / oui / sÃ ¬ Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen 300 t : Union Schiffahrts- und Lagerhaus GmbH KÃ ¶nigstraÃ e 3 3000 Hannover 1 Lager : Hannover-Linden ja / yes / oui / sÃ ¬ Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen 450 t : BÃ ¤uerl. Bezugs- und Absatzgenossenschaft Paderborn EG NordstraÃ e 31 4790 Paderborn Lager : Paderborn ja / yes / oui / sÃ ¬ Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen 550 t : Milchwerk Paderborn-Rimbeck EG BenhauserstraÃ e 18 4790 Paderborn Lager : Rimbeck ja / yes / oui / sÃ ¬ Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen 750 t : K. Strauchmann Weihersgrund 1 6442 Rothenburg/Fulda 1 Lager : Bebra ja / yes / oui / sÃ ¬ Starzoo II Tr. Classicana Porto S. Vitale Ravenna nej / nein / no / non / neen M 2 500 t Rhenania Am Westkai 19 7000 Stuttgart 60 Lager : Backnang nej / nein / no / non / neen Molino V. Molinaccio S. Pancrazio (RA) nej / nein / no / non / neen N 2 1 000 t Rhenania Am Westkai 19 7000 Stuttgart 60 Lager : Wimmental nej / nein / no / non / neen Molino V. Darsena Porto S. Vitale Ravenna nej / nein / no / non / neen O 2 1 000 t 175 t : Hubert Butterwegge DaseburgerstraÃ e 16 3531 DÃ ¶ssel Lager : Warburg-DÃ ¼sel nej / nein / no / non / neen Snipaa V. del Commercio 28 Carpi (MO) nej / nein / no / non / neen 1 . 12. 78 Official Journal of the European Communities No L 334/73 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity Quantite Quantitative Hoeveelheid Afgangslager Abgangslager Supplying storage depot Entrepot de depart Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot Entrepot de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding P 2 2 000 t 225 t : Molkerei Altmorschen BahnhofstraÃ e 12 3509 Altmorschen/Melsungen Lager : Bebra 175 t : Kroll &amp; Brandenbusch Niddaer StraÃ e 46 6303 Hungen 1 Lager : Hungen 250 t : P.P. Cahensly LimburgerstraÃ e 6251 Offheim Lager : Offheim 175 t : Viktor Seifert Sped. Gattinger StraÃ e 11 8700 WÃ ¼rzburg Lager : WÃ ¼rzburg-Rittershausen 375 t : Trilag Postfach 181 309 5500 Trier-Hafen Lager : Trier-Hafen 200 t : Zimmermann-Isoliertechnik 5521 EchternacherbrÃ ¼ck Lager : EchternacherbrÃ ¼ck 225 t : Milch-Union-Hocheifel EGmbH 5541 Pronsfeld Lager : Pronsfeld 1 000 t : Mathias Keil &amp; SÃ ¶hne OHG 5541 NimhuscheidermÃ ¼hle Lager : SchÃ ¶necken 200 t : Vereinigte Mineralquellen KlÃ ¶ss KG SchulstraÃ e 26-28 6338 Bad Vilbel Lager : Echzell nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen ja / yes / oui / si nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen Snipaa V. del Commercio 28 Carpi (MO) Snipaa V. del Commercio 28 Carpi (MO) Snipaa V. del Commercio 28 Carpi (MO) Snipaa V. del Commercio 28 Carpi (MO) Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria di Mugnano (MO) Snipaa S. Maria di Mugnano (MO) nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen No L 334/74 Official Journal of the European Communities 1 . 12. 78 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot Entrepot de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding Q 2 R 2 S 2 T 2 U 2 V 2 600 t 300 t 1 000 t 300 t 900 t 900 t 500 t : Heinz GmbH Neue IndustriestraÃ e 1.3 8052 Moosburg Lager : Moosburg 100 t : GebrÃ ¼der Ansorge WiesenstraÃ e 6 8950 Kaufbeuren/Neugablonz Lager : Buchloe Max Roth &amp; Co. MÃ ¼hlstraÃ e 24 8949 Pfaffenhausen 125 t : Rhenus WTAG AG Postfach 1926 6800 Mannheim Lager : Mannheim 200 t : Rhenania HafenstraÃ e 71-77 7100 Heilbronn Lager : Heilbronn 625 t : Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns Marianne Kopp MÃ ¼hltal 7 8951 Derching Lager : MÃ ¼hltal Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns 350 t : Vereinigte Landwarenkaufleute- Lagerland Postfach 202 509 8000 MÃ ¼nchen 2 Lager : Gerabronn nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen ja / yes / oui / sÃ ¬ ja / yes / oui / sÃ ¬ nej / nein / no / non / neen ja / yes / oui / sÃ ¬ ja / yes / oui / sÃ ¬ Arsol V. di Sotto 72 A Campi Bisanzio (FI) Arsol V. di Sotto 72 A Campi Bisanzio (FI) Arsol V. Protche 6/2 Prato (FI) Arsol V. del Colle 95 Calenzano (FI) Arsol V. del Colle 95 Calenzano (FI) Arsol V. del Colle 95 Calenzano (FI) Arsol V. Bechi 6 Castello (FI) Arsol Rucellai Roma Arsol V. Porto Calata Civitavecchia nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen / nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen nej / nein / no / non / neen 1 . 12. 78 Official Journal of the European Communities No L 334/75 Parti Partie Consignment Lot Partita Partij MÃ ¦ngde Menge Quantity QuantitÃ © Quantitativo Hoeveelheid Afgangslager Abgangslager Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Jernbane ­ forbindelse Eisenbahn ­ verbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorweg ­ verbinding Bestemmelseslager Bestimmungslager Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Jernbaneforbindelse Eisenbahnverbindung Rail link Liaison chemin de fer Raccordo ferroviario Spoorwegverbinding 225 t : Dachser Spedition GmbH Postfach 1 346 8940 Memmingen Lager : Memmingen 325 t : Walter Troll Neubohlingen 2 7760 Radolfzell Lager : Seitmanns ja / yes / oui / sÃ ¬ ja / yes / oui / sÃ ¬ Arsol V. Porto Calata Civitavecchia Arsol V. Porto Calata Civitavecchia nej / nein / no / non / neen nej / nein / no / non / neen